Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,219,737 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Youngquist et al (US 2015/0230863) in view of Edgar et al (US 2007/0035815) as well as Iglehart et al (US 2017/0256084) and Samain et al (US 2011/0288680).
Youngquist introduces irritation to the user’s skin to cause the body to repair, resulting in improved skin condition. However, this is contrary to the claimed invention, which determines a formulation that will prevent or reduce irritation due to the formulation by first assessing the sensitivity and current irritation level of the user’s skin before formulating the formulation.
Iglehart teaches a method of applying cosmetics to a user, where a real time image is generated and areas in need of cosmetic application are determined. After the cosmetics are applied, the method is then able to verify that the cosmetic has been able to apply from the updated image (abstract, Claim 16). This differs from the claimed 
Samain teaches a method of applying a cosmetic or dermatologic composition that utilizes a surroundings sensor to determine the formulation of the composition to be applied based on the surroundings of the user (¶ [0033]). However, this again differs from the claimed invention because the formulation does not change based on changes in skin’s properties over time by a feedback mechanism, but instead based on the surroundings at the specific moment. Samain also discusses that additional sensors can be part of the system that sense the skin directly, however the specific claimed features of sensing sensitivity and irritation and using those levels to determine the formulation are not disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781